UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2012 or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51270 APPLE REIT SIX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 20-0620523 (State of Organization) (I.R.S. Employer Identification Number) RICHMOND, VIRGINIA (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Units (Each Unit is equal to one common share, no par value, and one Series A preferred share) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨Nox There is currently no established public trading market in which the Company’s common shares are traded. Based upon the price that the Company’s common equity last sold, which was $11, on June30, 2012, the aggregate market value of the voting common equity held by non-affiliates of the Company on such date was approximately $1,003,255,000. The Company does not have any non-voting common equity. The number of common shares outstanding as of February 15, 2013 was 91,226,580. Documents Incorporated by Reference Portions of our definitive proxy statement for the 2013 Annual Meeting of Shareholders are incorporated by reference into PartIII of this report or, in the event we do not prepare and file such proxy statement, such information shall be filed as an amendment to this Form 10-K. Such information shall be filed no later than April30, 2013. Index APPLE REIT SIX, INC. FORM 10-K Index Page Part I Item1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 13 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 16 Part II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item7A. Quantitative and Qualitative Disclosures about Market Risk 37 Item 8. Financial Statements and Supplementary Data 38 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 59 Item 9A. Controls and Procedures 59 Item 9B. Other Information 59 Part III Item 10. Directors, Executive Officers and Corporate Governance 60 Item 11. Executive Compensation 60 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 60 Item 13. Certain Relationships and Related Transactions, and Director Independence 60 Item 14. Principal Accounting Fees and Services 60 Part IV Item 15. Exhibits, Financial Statement Schedules 61 Signatures This Form 10-K includes references to certain trademarks or service marks. The SpringHill Suites® by Marriott, TownePlace Suites® by Marriott, Fairfield Inn® by Marriott, Courtyard® by Marriott, Residence Inn® by Marriott and Marriott Suites® trademarks are the property of Marriott International, Inc. or one of its affiliates. The Homewood Suites® by Hilton, Hilton Garden Inn®, Hampton Inn® and Hampton Inn & Suites® trademarks are the property of Hilton Worldwide or one or more of its affiliates. For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. Index PART I This Annual Report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are typically identified by use of terms such as “may,” “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project,” “target,” “goal,” “plan,” “should,” “will,” “predict,” “potential,” and similar expressions that convey the uncertainty of future events or outcomes. Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of Apple REIT Six, Inc. (the “Company”) to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the ability of the Company to implement its acquisition strategy and operating strategy; the Company’s ability to manage planned growth; changes in economic cycles; financing risks; the outcome of current and future litigation, regulatory proceedings or inquiries; changes in laws or regulations or interpretations of current laws and regulations that impact the Company’s business, assets or classification as a real estate investment trust; and competition within the hotel and real estate industry. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this Annual Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the results or conditions described in such statements or the objectives and plans of the Company will be achieved. In addition, the Company’s qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code. Readers should carefully review the Company’s financial statements and the notes thereto, as well as the risk factors described in the Company’s filings with the Securities and Exchange Commission (“SEC”) and Item1A in this report. Any forward-looking statement that the Company makes speaks only as of the date of this report. The Company undertakes no obligation to publicly update or revise any forward-looking statements or cautionary factors as a result of new information, future events or otherwise, except as required by law. Item1. Business The Company is a Virginia corporation that was formed in January 2004 to invest in income-producing real estate in the United States. Initial capitalization occurred on January20, 2004 and operations began on May 28, 2004 when the Company acquired its first hotel. The Company completed its best-efforts offering of Units (each Unit consists of one common share and one Series A preferred share) in March 2006. As of December 31, 2012, the Company owned 66 hotels operating in 18 states. The Company has elected to be treated as a real estate investment trust (“REIT”) for federal income tax purposes. The Company has wholly-owned taxable REIT subsidiaries which lease all of the Company’s hotels from wholly-owned qualified REIT subsidiaries. The hotels are operated and managed by affiliates of Marriott International, Inc. (“Marriott”), Stonebridge Realty Advisors, Inc. (“Stonebridge”), Hilton Worldwide (“Hilton”), Western International (“Western”), Larry Blumberg& Associates (“LBA”), White Lodging Services Corporation (“White”), Inn Ventures, Inc. (“Inn Ventures”) and Newport Hospitality Group, Inc. (“Newport”) under separate hotel management agreements. The Company has no foreign operations or assets and its operating structure includes only one segment. The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany accounts and transactions have been eliminated. Refer to Part II, Item8 of this report, for the consolidated financial statements. Merger On November 29, 2012, the Company entered into a definitive merger agreement (the “Merger Agreement”) to be acquired by BRE Select Hotels Corp (“BRE Select Hotels”), a newly formed affiliate of Blackstone Real Estate Partners VII L.P. (the “Merger”).Under the Merger Agreement, each issued and outstanding Unit and each share of Series B convertible preferred stock of the Company (on an as converted basis), other than any dissenting shares,will be converted into the right to receive consideration with a stated value of $11.10 per Unit consisting of (i) $9.20 in cash, without interest, and (ii) one share of 7% Series A Cumulative Redeemable Preferred Stock of BRE Select Hotels having an initial liquidation preference of $1.90 per share (the “New Preferred Shares”). The New Preferred Shares will include an option for the 3 Index holder of any New Preferred Shares to redeem all or a portion of such holder’s New Preferred Shares at the liquidation preference, plus any accumulated and unpaid dividends, after 7-1/2 years following the issuance of the New Preferred Shares in connection with the Merger and an initial dividend rate of 7% per share. The New Preferred Shares will also be redeemable by BRE Select Hotels Corp at any time at the liquidation preference, plus any accumulated and unpaid dividends, and will have limited voting rights. The dividend rate on the New Preferred Shares will increase to 11% per share if the New Preferred Shares are not redeemed within five years following the issuance of the New Preferred Shares in connection with the Merger. The initial liquidation preference of $1.90 per share will be subject to downward adjustment should net costs and payments relating to certain legacy litigation andregulatory matters exceed $3.5 million. The Company’s dividend reinvestment and Unit redemption programs were suspended upon the execution of the Merger Agreement.Also, in accordance with the Merger Agreement, the Company suspended dividend payments.A shareholder meeting is planned for the second quarter of 2013 to vote on the transaction.The Merger Agreement contains various closing conditions, including shareholder approval. As a result, there can be no assurance that the Merger will close. If the closing conditions are satisfied, it is anticipated that the Merger could close during the second quarter of 2013.Under the Merger Agreement, the Company may terminate the Merger Agreementin certain circumstances. However the Company may be required to pay a fee of $20 million to an affiliate of BRE Select Hotels, plus certain expenses not to exceed $5 million.In certain other circumstances, the Merger Agreement provides for an affiliate of BRE Select Hotels to pay the Company a fee of $35 million upon termination of the Merger Agreement, plus certain expenses not to exceed $5 million. Website Access The address of the Company’s Internet website is www.applereitsix.com. The Company makes available free of charge through its Internet website its annual report on Form 10-K, quarterly reports on Form10-Q, current reports on Form8-K, and amendments to those reports filed or furnished pursuant to section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after the Company electronically files such material with, or furnishes it to, the SEC. Information contained on the Company’s website is not incorporated by reference in this report. Business Objectives The Company’s primary objective is to enhance shareholder value by increasing funds from operations and cash available for distributions through internal growth and selective hotel renovation. This strategy includes utilizing the Company’s asset management expertise to improve the performance of the Company’s hotels by aggressively managing room rates, partnering with industry leaders in hotel management and franchising the hotels with leading brands, thereby improving revenue and operating performance of each hotel in their individual market. When cost effective, the Company renovates its properties to increase its ability to compete in particular markets. Although there are many factors that influence profitability, including national and local economic conditions, the Company believes its planned renovations and strong asset management of its portfolio will increase each hotel’s performance in its individual market, although there can be no assurance of such results. Financing The Company has two notes payable, one that was assumed with the acquisition of the hotel and one that was originated during 2012. These notes have a total outstanding balance of $23.9 million at December 31, 2012, maturity dates ranging from December 2014 to October 2022, and stated interest rates of 4.7% and 6.4%. During 2012, the Company extinguished four mortgage loans with an outstanding balance of $13.1 million when retired. The Company also has a $60 million unsecured credit facility with a commercial bank that is utilized for working capital, hotel renovations, and other general corporate funding purposes, including the payment of redemptions and distributions. The outstanding principal balance is required to be paid by the maturity date of September 8, 2013 and may be prepaid without penalty. Interest payments are due monthly and the interest rate is equal to the applicable LIBOR (the London Interbank Offered Rate) plus 3.5%. The credit facility also has an unused fee of 0.35% if the average outstanding quarterly balance is greater than $30 million and 0.5% if the average outstanding quarterly balance is less than $30 million. The outstanding balance on the credit facility as of December 31, 2012 was $34.5 million and its interest rate was 3.75%. 4 Index Operating cash flow from the properties owned and the $60 million credit facility are the Company’s principal sources of liquidity. The Company anticipates that cash flow from operations and the credit facility will be adequate to meet its anticipated liquidity requirements, including debt service, capital improvements, required distributions to shareholders, and planned Unit redemptions, if the Merger does not occur. It has been the Company’s practice, and if the Merger does not occur, it is the Company’s intention to maintain a relatively stable distribution rate with varying economic cycles. If cash flow from operations and the credit facility are not adequate to meet liquidity requirements, the Company will attempt, if necessary, to utilize additional financing to achieve this objective. Although the Company has relatively low levels of debt, there can be no assurances it will be successful with this strategy. If the Company were unable to refinance its maturing debt in future periods or if it were to default on its debt, it may be unable to make distributions or redemptions. Hotel Industry and Competition The hotel industry is highly competitive. Each of the Company’s hotels is located in a developed area that includes other hotels and competes for guests primarily with other hotels in the Company’s immediate vicinity and secondarily with other hotels in the Company’s geographic market. An increase in the number of competitive hotels in a particular area could have a material adverse effect on the occupancy, average daily rate (“ADR”) and revenue per available room (“RevPAR”) of the Company’s hotels in that area. The Company believes that brand recognition, location, price and quality (of both the hotel and the services provided) are the principal competitive factors affecting the Company’s hotels. Additionally, general economic conditions in a particular market and nationally impact the performance of the hotel industry. Hotel Operating Performance As of December 31, 2012, the Company owned 66 hotels consisting of 14 Hilton Garden Inn hotels, ten Residence Inn hotels, ten Courtyard hotels, seven SpringHill Suites hotels, six Homewood Suites hotels, five TownePlace Suites hotels, five Fairfield Inn hotels, four Hampton Inn hotels, three Hampton Inn& Suites hotels and two full service Marriott hotels. They are located in 18 states and, in aggregate, consist of 7,658 rooms. The Company sold two hotels located in Tempe, Arizona in June 2011. The results of operations of these two hotels are classified as discontinued operations. Room revenue from continuing operations totaled $235.6 million in 2012, and the hotels achieved average occupancy of 73%, ADR of $115 and RevPAR of $84, compared with $220.2 million of room revenue, average occupancy of 72%, ADR of $110 and RevPAR of $79 in 2011.Hotel performance is impacted by many factors including the economic conditions in the United States as well as each locality.During the period from the second half of 2008 through 2010, the overall weakness in the U.S. economy had a considerable negative impact on both consumer and business travel.However, economic conditions have shown evidence of improvement in 2011 and continued in 2012.As a result, the industry and the Company have experienced improvements in its hotel occupancy levels, as reflected in the overall increase of the Company’s occupancy during the past two years.In addition, also signifying a progressing economy, the Company experienced an increase in ADR during 2012 and 2011 as compared to the prior years.With continued improvement in both demand and room rates, the Company and industry are forecasting a mid-single digit percentage increase in revenue for 2013 as compared to 2012.The Company’s hotels continue to be leaders in their respective markets. The Company’s average Market Yield for 2012 and 2011 was 121 and 120, respectively. The Market Yield is a measure of each hotel’s RevPAR compared to the average in the market, with 100 being the average (the index excludes hotels under renovation) and is provided by Smith Travel Research, Inc.®, an independent company that tracks historical hotel performance in most markets throughout the world.The Company will continue to pursue market opportunities to improve revenue. See the Company’s complete financial statements in Part II, Item 8 of this report. Management and Franchise Agreements Each of the Company’s 66 hotels are operated and managed under separate management agreements, by affiliates of one of the following companies: Marriott, Stonebridge, Hilton, Western, LBA, White, Inn Ventures or Newport. The agreements have remaining terms generally ranging from 1 to 22 years. Fees associated with the agreements generally include the payment of base management fees, incentive management fees, accounting fees, and other fees for centralized services which are allocated among all of the hotels that receive the benefit of such services. Base management fees are calculated as a percentage of 5 Index gross revenues. Incentive management fees are calculated as a percentage of operating profit in excess of a priority return to the Company, as defined in the management agreements. The Company has the option to terminate the management agreements if specified performance thresholds are not satisfied. For the years ended December31, 2012, 2011 and 2010, the Company incurred approximately $8.7 million, $8.0 million and $7.0 million in management fees for continuing operations. Stonebridge, Western, LBA, White, Inn Ventures and Newport are not affiliated with either Marriott or Hilton, and as a result, the hotels they manage were required to obtain separate franchise agreements with each respective franchisor. The Hilton franchise agreements generally provide for an initial term of 13 to 20 years. Fees associated with the Hilton agreements generally include the payment of royalty fees and program fees based on room revenues. The Marriott franchise agreements generally provide for an initial term of 15 to 20 years. Fees associated with the Marriott agreements include the payment of royalty fees, marketing fees, reservation fees and a communications support fee based on room revenues. For the years ended December31, 2012, 2011 and 2010, the Company incurred approximately $10.6 million, $9.9 million and $9.3 million in franchise fees for continuing operations. The franchise and/or management agreements provide a variety of benefits for the Company, which include national advertising, publicity, and other marketing programs designed to increase brand awareness, training of personnel, continuous review of quality standards, centralized reservation systems and best practices within the industry. Hotel Maintenance and Renovation The Company’s hotels have an ongoing need for renovation and refurbishment. Under various hotel management agreements, the Company has agreed to fund expenditures for periodic repairs, replacement or refurbishment of furniture, fixtures and equipment for the hotels in an amount equal to a certain percentage of gross revenues. In addition, other capital improvement projects are directly funded by the Company. During 2012 and 2011, the Company’s capital improvements were approximately $12.3 million and $14.1 million, respectively. Employees During 2012, all employees involved in the day-to-day operation of the Company’s hotels were employed by third party management companies engaged pursuant to the hotel management agreements. At December 31, 2012, Apple Fund Management, LLC, a subsidiary of the Company, had 49 employees. These employees not only provide support to the Company, but as discussed below, they also provide support to various related parties. Environmental Matters In connection with each of the Company’s hotel acquisitions, the Company obtained a Phase I Environmental Report and additional environmental reports and surveys, as were necessitated by the preliminary report. Based on the reports, the Company is not aware of any environmental situations requiring remediation at the Company’s properties, which have not been, or are not currently being remediated. No material remediation costs have occurred or are expected to occur. Under various laws, owners as well as tenants and operators of real estate may be required to investigate and clean up or remove hazardous substances present at or migrating from properties they own, lease or operate and may be held liable for property damage or personal injuries that result from hazardous substances. These laws also expose the Company to the possibility that it may become liable to reimburse governments for damages and costs they incur in connection with hazardous substances. Seasonality The hotel industry historically has been seasonal in nature. Seasonal variations in occupancy at the Company’s hotels may cause quarterly fluctuations in its revenues. Generally, occupancy rates and hotel revenues are greater in the second and third quarters than in the first and fourth quarters. To the extent that cash flow from operations is insufficient during any quarter, due to temporary or seasonal fluctuations in revenue, the Company expects to utilize cash on hand or available credit to make distributions if the Merger is not completed. 6 Index Related Parties The Company has, and is expected to continue to engage in, significant transactions with related parties.These transactions cannot be construed to be at arm’s length and the results of the Company’s operations may be different if these transactions were conducted with non-related parties.The Company’s independent members of the Board of Directors oversee and annually review the Company’s related party relationships (which include the relationships discussed in this section) and are required to approve any significant modifications to these contracts, as well as any new significant related party transactions.There were no changes to the contracts discussed in this section and no new significant related party transactions during 2012 (other than the agreements executed as a result of the Merger as discussed below). The Board of Directors is not required to approve each individual transaction that falls under the related party relationships.However, under the direction of the Board of Directors, at least one member of the Company’s senior management team approves each related party transaction. The Company has a contract with Apple Six Realty Group (“A6RG”) to provide brokerage services for the acquisition and disposition of the Company’s real estate assets. A6RG is wholly owned by the Company’s Chairman and Chief Executive Officer, Glade M. Knight. In accordance with the contract, A6RG is paid a fee of 2% of the gross purchase price of any acquisitions or gross sale price of any dispositions of real estate investments, subject to certain conditions plus certain reimbursable costs. As of December31, 2012, payments to A6RG for services under the terms of this contract have totaled $16.9 million since inception. During 2012, the Company paid approximately $16,000 in fees to A6RG for the purchase of the land located at the Residence Inn hotel in Columbus, Georgia, which had previously been leased from a third party. No fees were incurred during 2011 and 2010 under the contract. The Company is party to an advisory agreement with Apple Six Advisors, Inc. (“A6A”), pursuant to which A6A provides management services to the Company. An annual fee ranging from 0.1% to 0.25% of total equity proceeds received by the Company, in addition to certain reimbursable expenses, are payable for these services. Total advisory fees incurred by the Company under the advisory agreement are included in general and administrative expenses and totaled approximately $2.5 million, $1.5 million and $1.5 million for each of the three years ended December 31, 2012, 2011 and 2010. The increase in 2012 is due to the Company reaching the top tier of the fee range under the advisory agreement due to improved operating results. Through its wholly-owned subsidiary, Apple Fund Management, LLC (“AFM”), the Company provides support services to A6RG, Apple Suites Realty Group, Inc. (“ASRG”), A6A, Apple Seven Advisors, Inc. (“A7A”), Apple REIT Seven, Inc., Apple Eight Advisors, Inc. (“A8A”), Apple REIT Eight, Inc., Apple Nine Advisors, Inc. (“A9A”), Apple REIT Nine, Inc., Apple Ten Advisors, Inc. (“A10A”) and Apple REIT Ten, Inc. A7A provides day-to-day advisory and administrative functions for Apple REIT Seven, Inc. A8A provides day-to-day advisory and administrative functions for Apple REIT Eight, Inc. A9A provides day-to-day advisory and administrative functions for Apple REIT Nine, Inc. A10A provides day-to-day advisory and administrative functions for Apple REIT Ten, Inc. ASRG provides real estate brokerage services to Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Nine, Inc. and Apple REIT Ten, Inc. Each of these companies has agreed to reimburse the Company for its costs in providing these services. A6RG, ASRG, A6A, A7A, A8A, A9A and A10A (collectively the “Advisors”) are 100% owned by Glade M. Knight, the Company’s Chairman and Chief Executive Officer. For the years ended December 31, 2012, 2011 and 2010, the Company received reimbursement of its costs totaling approximately $8.0 million, $7.2 million and $6.1 million from the participating entities. The Company’s net allocated cost for these support services was approximately $1.8 million, $1.5 million and $1.7 million for the years ended December 31, 2012, 2011 and 2010.As part of this arrangement, the day to day transactions may result in amounts due to or from the noted related parties. To effectively manage cash disbursements, the individual companies may make payments for any or all of the related companies. The amounts due to or from the related companies are reimbursed or collected and are not significant in amount. Although there is a potential conflict on time allocation of personnel due to the fact that a senior manager, officer or staff member will provide services to more than one company, the Company believes that the executives and staff compensation sharing arrangement allows the companies to share costs yet attract and retain superior executives and staff. The cost sharing structure also allows each entity to maintain a much more cost effective structure than having separate staffing arrangements. Amounts reimbursed to the Company include both compensation for personnel and “overhead” (office rent, utilities, benefits, office supplies, etc.) utilized by the companies.AFM receives its direction for staffing and compensation from the 7 Index Advisors.Since the employees of AFM may also perform services for the Advisors, individuals, including executive officers, have received and may receive consideration directly from the Advisors. The allocation of costs is made by the management of the REITs and is reviewed at least annually by the Compensation Committees of the REITs. In making the allocation, management and the Compensation Committee consider all relevant facts related to the company’s level of business activity and the extent to which the company requires the services of particular personnel. The costs allocated are actual costs and do not include any profit/markup for the Company.Such payments are not based on formal record keeping regarding the time these personnel devote to the company, but are based on a good faith estimate by the employee and/or his or her supervisor of the time devoted by the employee to each company. In addition tothe Advisors discussed above, Mr.Knight is also Chairman and Chief Executive Officer of Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Nine, Inc. and Apple REIT Ten, Inc. Members of the Company’s Board of Directors are also on the boards of Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. The Company has incurred legal fees associated with the Legal Proceedings discussed herein. The Company also incurs other professional fees such as accounting, auditing and reporting. These fees are included in general and administrative expense in the Company’s consolidated statements of operations. To be cost effective, these services received by the Company are shared as applicable across the other Apple REIT Companies (Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Nine, Inc., and Apple REIT Ten, Inc.). The professionals cannot always specifically identify their fees for one company therefore management allocates these costs across the companies that benefit from the services. As a result of the Merger, the Company entered into a formal agreement with the other Apple REIT Companies for its share of costs associated with the Legal Proceedings andthe SEC investigation referred to below where the Company will pay 20% of the total costs related to the Legal Proceedings and 25% of the total costs related to theSEC investigation. See Item 7 Management’s Discussion and Analysis of Expenses for the years 2012 and 2011 for more information on legal fees incurred. In connection with the Merger Agreement, on November 29, 2012, the Company entered into an assignment and transfer agreement with A9A for thetransfer of the Company’s interest in AFM. The assignment and transfer is expected to occur immediately after the closing of the Merger. As part of the assignment, AFM, A9A and the other Advisors agreed to indemnify BRE Select Hotels and related parties for any liabilities related to AFM. If a closing occurs, no additional costs of AFM will be allocated to the Company. Also on November 29, 2012, in connection with the Merger Agreement, Apple REIT Nine, Inc. entered into a transfer agreement with the Company for the potential acquisition of the Apple REIT Companies’ and Advisors’ headquarters in Richmond, Virginia (“Headquarters”), currently owned by the Company, and the assignment of the Fort Worth, Texas office lease agreement from the Company for approximately $4.5 million which is expected to close immediately prior to the closing of the Merger. Also, as part of the purchase, Apple REIT Nine, Inc. agreed torelease the Companyand related parties fromany liabilities related to the Headquarters or office lease. If a closing occurs, no additional costs associated with the Headquarters and office lease will be allocated to the Company. Included in other assets, net on the Company’s consolidated balance sheet, is a 26% equity investment in Apple Air Holding, LLC (“Apple Air”). The other members of Apple Air are Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Through its equity investment, the Company has access to Apple Air’s aircraft for asset management and renovation purposes. The Company’s equity investment was approximately $1.5 million and $1.7 million at December 31, 2012 and 2011. The Company has recorded its share of income and losses of the entity under the equity method of accounting and adjusted its investment in Apple Air accordingly. For the years ended December 31, 2012, 2011, and 2010, the Company recorded a loss of approximately $0.2 million, $0.2 million and $0.9 million, respectively, as its share of the net loss of Apple Air, which primarily relates to the depreciation of the aircraft and the reduction in basis of the aircraft in 2010 due to the planned trade in for one new airplane in 2011, and is included in general and administrative expense in the Company’s consolidated statements of operations. Apple Air owned two aircraft during 2010, but reduced its ownership to one aircraft during the first quarter of 2011. On December 5, 2012, in connection with the Merger Agreement, Apple REIT Ten, Inc. entered into a membership interest purchase agreement with the Company for thetransfer of the Company’s 26% membership interest in Apple Air for approximately $1.45 million that is expected to close immediately prior 8 Index to the closing of the Merger. Also as part of the purchase, Apple REIT Ten, Inc. agreed to indemnifyBRE Select Hotels and related partiesfor any liabilities related to the membership interest. Item1A.Risk Factors The following describes several risk factors which are applicable to the Company. There are many factors that may affect the Company’s business and results of operations, which would affect the Company’s operating cash flow and value.You should carefully consider, in addition to the other information contained in this report, the risks described below. Merger Completion of the Merger is subject to the satisfaction of various conditions, including approval of the Merger Agreement by the Company’s shareholders and the other conditions described in the Merger Agreement. The Company cannot guarantee when or if these conditions will be satisfied or that the Merger will be successfully completed on the terms disclosed in the Merger Agreement or at all. In the event that the Merger is not completed, the Company may be subject to several risks, including, a decrease in the amount of time and attention that the Company’s management and employees’ devote to day-to-day business while devoting its attention to completing the proposed Merger; the Company’s relationships with its property managers may be substantially disrupted as a result of uncertainties with regard to its business and prospects; significant transaction costs incurred by the Company related to the Merger as well as a potential termination fee paid to the buyer in certain circumstances; and provisions contained in the Merger Agreement that could discourage a potential competing acquirer of the Company to submit an alternative acquisition proposal or that could result in any competing acquisition proposal being at a lower price than it might otherwise have offered. Hotel Operations The Company’s hotels are subject to all of the risks common to the hotel industry. These risks could adversely affect hotel occupancy and the rates that can be charged for hotel rooms as well as hotel operating expenses, and generally include: • increases in supply of hotel rooms that exceed increases in demand; • increases in energy costs and other travel expenses that reduce business and leisure travel; • reduced business and leisure travel due to continued geo-political uncertainty, including terrorism; • adverse effects of declines in general and local economic activity; and • adverse effects of a downturn in the hotel industry. General Local and National Economic Conditions Changes in general local or national economic or market conditions, increased costs of energy, increased costs of insurance, increased costs of products, increased costs and shortages of labor, competitive factors, fuel shortages, quality of management, the ability of a hotel chain to fulfill any obligations to operators of its hotel business, limited alternative uses for the building, changing consumer habits, condemnation or uninsured losses, changing demographics, changing traffic patterns, inability to remodel outmoded buildings as required by the franchise or lease agreement and other factors beyond the Company’s control may reduce operating results and the value of properties that the Company owns. Additionally, these items, among others, may reduce the availability of capital to the Company.As a result, cash available to make distributions to shareholders may be affected. Current General Economic Environment in the Lodging Industry The United States continues to be in a low-growth economic environment and continues to experience historically high levels of unemployment.Uncertainty over the depth and duration of this economic environment continues to have a negative impact on the lodging industry.Although operating results have improved, high levels of unemployment and sluggish business and consumer travel trends have been evident during the past three years. Accordingly, the Company’s financial results have been impacted by the economic environment, and future financial results and growth could be further depressed until a more expansive national economic environment is prevalent.A weaker than anticipated economic recovery, or a return 9 Index to a recessionary national economic environment, could result in low or decreased levels of business and consumer travel, negatively impacting the lodging industry, and in turn, negatively impacting the Company’s future growth prospects and results of operations. Hospitality Industry The success of the Company’s properties will depend largely on the property operators’ ability to adapt to dominant trends in the hotel industry as well as greater competitive pressures, increased consolidation, industry overbuilding, dependence on consumer spending patterns and changing demographics, the introduction of new concepts and products, availability of labor, price levels and general economic conditions. The success of a particular hotel brand, the ability of a hotel brand to fulfill any obligations to operators of its business, and trends in the hotel industry may affect the Company’s income and the funds it has available to distribute to shareholders. The hospitality industry could also experience a significant decline in occupancy and average daily rates due to a reduction in both business and leisure travel. General economic conditions, increased fuel costs, natural disasters and terrorist attacks are a few factors that could affect an individual’s willingness to travel. The Company’s property insurance will typically cover losses for property damage due to terrorist attacks or natural disasters (subject to policy deductibles). However, the Company is not insured against the potential negative effect a terrorist attack or natural disaster would have on the hospitality industry as a whole. Seasonality The hotel industry is seasonal in nature. Generally, occupancy rates and hotel revenues are greater in the second and third quarters than in the first and fourth quarters. As a result, there may be quarterly fluctuations in results of operations and the Company may need to enter into short-term borrowing arrangements in certain periods in order to offset these fluctuations in revenues and to make distributions to shareholders. Franchise Agreements The Company’s wholly-owned taxable REIT subsidiaries operate all of the properties pursuant to franchise or license agreements with nationally recognized hotel brands. These franchise agreements contain specific standards for, and restrictions and limitations on, the operation and maintenance of the Company’s properties in order to maintain uniformity within the franchisor system. These standards could potentially conflict with the Company’s ability to create specific business plans tailored to each property and to each market. Competition The hotel industry is highly competitive. Each of the Company’s hotels is located in a developed area that includes other hotels and competes for guests primarily with other hotels in the Company’s immediate vicinity and secondarily with other hotels in the Company’s geographic market. An increase in the number of competitive hotels in a particular area could have a material adverse effect on the occupancy, average daily rate and revenue per available room of the Company’s hotels in that area. Illiquidity of Shares There is and will be no public trading market for the common shares and the Series A preferred shares for an indefinite period of time, if ever. Therefore, the Units are and will be highly illiquid and very difficult to trade. There is no definite time frame to provide liquidity.There also is no definite value for the Units when a liquidity event occurs. In addition, there are restrictions on the transfer of the common shares. In order to qualify as a REIT, the shares must be beneficially owned by 100 or more persons and no more than 50% of the value of the Company’s issued and outstanding shares may be owned directly or indirectly by five or fewer individuals. Therefore, the Company’s bylaws provide that no person may own more than 9.8% of the issued and outstanding Units. Any purported transfer of the Company’s shares that would result in a violation of either of these limits will be declared null and void. Qualification as a REIT The rules governing a REIT are highly technical and complex. They require ongoing compliance with and interpretation of a variety of tests and regulations that depend on, among other things, future operations. 10 Index While the Company expects to satisfy these tests, it cannot ensure it will qualify as a REIT for any particular year. There is also the risk that the applicable laws governing a REIT could be changed, which could adversely affect the Company and its shareholders. Distributions to Shareholders Under the terms of the Merger Agreement, the Company suspended distributions to shareholders. In the event that the Merger does not occur, the Company intends to reinstate its monthly distributions to shareholders. If the Company’s properties do not generate sufficient revenue to meet operating expenses, the Company’s cash flow and the Company’s ability to make distributions to shareholders may be adversely affected. Additionally, the costs of pursuing the Merger could reduce the Company’s ability to make distributions. The Company is subject to all operating risks common to hotels. These risks might adversely affect occupancy or room rates.Increases in operating costs due to inflation and other factors may not necessarily be offset by increased room rates. The local, regional and national hotel markets may limit the extent to which room rates may be increased to meet increased operating expenses without decreasing occupancy rates.While the Company intends to make monthly distributions to shareholders if the Merger does not occur, there can be no assurance that the Company will be able to make distributions at any particular time or rate, or at all. Further, there is no assurance that a distribution rate achieved for a particular period will be maintained in the future. Also, while management may establish goals as to particular rates of distribution or have an intention to make distributions at a particular rate, there can be no assurance that such goals or intentions will be realized. The Company’s objective in setting a distribution rate is to project a rate that will provide consistency over the life of the Company, taking into account acquisitions and capital improvements, ramp up of new properties and varying economic cycles.The Company anticipates that it may need to utilize debt, offering proceeds and cash from operations to meet this objective.If the Merger is not completed and the Company reinitiates distributions, the Company will evaluate the distribution rate on an ongoing basis and may make changes at any time if the Company feels the rate is not appropriate based on available cash resources. Ifthe Merger is not completed and the Company reinitiates distributions,the Company will generally seek to make distributions from its operating cash flows, distributions may be made (although there is no obligation to do so) in certain circumstances in part from financing proceeds or other sources, such as proceeds from the offering of Units. While distributions from such sources would result in the shareholder receiving cash, the consequences to the shareholder would differ from a distribution from operating cash flows. For example, if financing is the source of a distribution, that financing would have to be repaid, and if proceeds from the offering of Units are distributed, those proceeds would not then be available for other uses (such as property acquisitions or improvements). Financing Risks Although the Company anticipates maintaining low levels of debt, it may periodically use short-term financing to perform renovations to its properties, and if the Merger is not completed make shareholder distributions or Unit redemptions in periods of fluctuating income from its properties. The debt markets have been volatile and subject to increased regulation and, as a result, the Company may not be able to use debt to meet its cash requirements, including refinancing any scheduled debt maturities. Securities Class Action Lawsuits and Governmental Regulatory Oversight Risks As a result of regulatory inquiries or other regulatory actions, or as a result of being publicly held, the Company may become subject to lawsuits.The Company is currently subject to one securities class action lawsuit and other suits may be filed against the Company in the future.Due to the uncertainties related to litigation, the Company is unable at this time to evaluate the likelihood of either a favorable or unfavorable outcome or to estimate the range of potential exposure. If the outcome is unfavorable, the Company may be required to pay damages and/or change its business practices, any of which could have a material adverse effect on the Company’s financial condition, results of operations and cash flows. The ability of the Company to access capital markets, including commercial debt markets, could be negatively impacted by unfavorable, or the possibility of unfavorable, outcomes to lawsuits or adverse regulatory actions. The Company has been and may continue to be subject to regulatory inquiries, which have resulted in and which could continue to result in costs and personnel time commitment to respond.It may also be 11 Index subject to action by governing regulatory agencies, as a result of its activities, which could result in costs to respond and fines or changes in the Company’s business practices, any of which could have a material adverse effect on the financial condition, results of operations, liquidity and capital resources, and cash flows of the Company. Technology is used in operations, and any material failure, inadequacy, interruption or security failure of that technology could harm the business The Company and its hotel managers and franchisors rely on information technology networks and systems, including the Internet, to process, transmit and store electronic information, and to manage or support a variety of business processes, including financial transactions and records, personal identifying information, reservations, billing and operating data.Some of the information technology is purchased from vendors, on whom the systems depend. The Company and its hotel managers and franchisors rely on commercially available and internally developed systems, software, tools and monitoring to provide security for processing, transmission and storage of confidential operator and other customer information, such as individually identifiable information, including information relating to financial accounts. Although the Company and its hotel managers and franchisors have taken steps necessary to protect the security of their information systems and the data maintained in those systems, it is possible that the safety and security measures taken will not be able to prevent the systems’ improper functioning or damage, or the improper access or disclosure of personally identifiable information such as in the event of cyber attacks. Security breaches, including physical or electronic break-ins, computer viruses, attacks by hackers and similar breaches, can create system disruptions, shutdowns or unauthorized disclosure of confidential information. Any failure to maintain proper function, security and availability of information systems could interrupt operations, damage reputation, subject the Company to liability claims or regulatory penalties and could have a material adverse effect on the business, financial condition and results of operations of the Company. Potential losses not covered by Insurance The Company maintains comprehensive insurance coverage for general liability, property, business interruption and other risks with respect to all of its hotels.These policies offer coverage features and insured limits that the Company believes are customary for similar types of properties.There are no assurances that coverage will be available at reasonable rates.Also, various types of catastrophic losses, like earthquakes, hurricanes, or certain types of terrorism, may not be insurable or may not be economically insurable.Even when insurable, these policies may have high deductibles and/or high premiums.There also can be risks such as certain environmental hazards that may be deemed to fall outside the coverage. In the event of a substantial loss, the Company’s insurance coverage may not be sufficient to cover the full current market value or replacement cost of its lost investment. Should an uninsured loss or a loss in excess of insured limits occur, the Company could lose all or a portion of the capital it has invested in a hotel, as well as the anticipated future revenue from the hotel.In that event, the Company might nevertheless remain obligated for any mortgage debt or other financial obligations related to the hotel.Inflation, changes in building codes and ordinances, environmental considerations and other factors might also keep the Company from using insurance proceeds to replace or renovate a hotel after it has been damaged or destroyed.The Company also may encounter challenges with an insurance provider regarding whether it will pay a particular claim that the Company believes to be covered under its policy.Under those circumstances, the insurance proceeds the Company receives might be inadequate to restore its economic position on the damaged or destroyed hotel, which could have a material adverse effect on the Company. Item1B.Unresolved Staff Comments Not Applicable 12 Index Item2. Properties As of December31, 2012, the Company owned 66 hotels located in 18 states with an aggregate of 7,658 rooms, consisting of the following: Brand Totalby Brand Numberof Rooms Hilton Garden Inn 14 Residence Inn 10 Courtyard 10 SpringHill Suites 7 Homewood Suites 6 TownePlace Suites 5 Fairfield Inn 5 Hampton Inn 4 Hampton Inn& Suites 3 Marriott 2 Total 66 The following table includes the location of each hotel, the date of construction, the date acquired, encumbrances (if any), initial acquisition cost, gross carrying value and the number of rooms of each hotel. 13 Index Real Estate and Accumulated Depreciation As of December 31, 2012 (dollars in thousands) Subsequently Initial Cost Capitalized Total Bldg./ Bldg Gross Acc Date of Date Depreciable # of City State Brand Encumbrances Land FF&E /Other Imp. & FF&E Cost(1) Deprec Construction Acquired Life Rooms Birmingham Alabama Fairfield Inn $ 0 $ ) Aug-05 3 - 39 yrs. 63 Dothan Alabama Courtyard 0 ) Aug-05 3 - 39 yrs. 78 Dothan Alabama Hampton Inn & Suites 0 ) Jun-05 3 - 39 yrs. 85 Huntsville Alabama Fairfield Inn 0 ) Sep-05 3 - 39 yrs. 79 Huntsville Alabama Residence Inn 0 ) Jun-05 3 - 39 yrs. 78 Montgomery Alabama SpringHillSuites 0 ) Sep-05 3 - 39 yrs. 79 Tuscaloosa Alabama Courtyard 0 0 ) Aug-05 3 - 39 yrs. 78 Tuscaloosa Alabama Fairfield Inn 0 0 ) Aug-05 3 - 39 yrs. 63 Anchorage Alaska Hampton Inn 0 ) Mar-05 3 - 39 yrs. Anchorage Alaska Hilton Garden Inn 0 ) Oct-04 3 - 39 yrs. Anchorage Alaska HomewoodSuites 0 ) Oct-04 3 - 39 yrs. Phoenix Arizona Hampton Inn 0 ) Oct-04 3 - 39 yrs. 99 Arcadia California Hilton Garden Inn 0 ) Oct-04 3 - 39 yrs. Arcadia California SpringHillSuites 0 ) Oct-04 3 - 39 yrs. 86 Bakersfield California Hilton Garden Inn 0 ) Mar-05 3 - 39 yrs. Folsom California Hilton Garden Inn 0 ) Nov-05 3 - 39 yrs. Foothill Ranch California Hampton Inn 0 ) Apr-05 3 - 39 yrs. 84 Lake Forest California Hilton Garden Inn 0 ) Oct-04 3 - 39 yrs. Milpitas California Hilton Garden Inn 0 ) Nov-05 3 - 39 yrs. Roseville California Hilton Garden Inn 0 ) Nov-05 3 - 39 yrs. San Francisco California Hilton Garden Inn 0 ) Jan-06 3 - 39 yrs. Boulder Colorado Marriott 0 ) May-05 3 - 39 yrs. Glendale Colorado Hampton Inn & Suites 0 ) Oct-04 3 - 39 yrs. Lakewood Colorado Hampton Inn 0 ) Oct-04 3 - 39 yrs. Farmington Connecticut Courtyard 0 ) Oct-05 3 - 39 yrs. Rocky Hill Connecticut Residence Inn 0 ) Aug-05 3 - 39 yrs. 96 Wallingford Connecticut HomewoodSuites 0 ) Jul-05 3 - 39 yrs. Clearwater Florida SpringHillSuites 0 0 86 ) Feb-06 3 - 39 yrs. 79 Lake Mary Florida Courtyard 0 ) Mar-05 3 - 39 yrs. 86 Lakeland Florida Residence Inn 0 ) Jun-05 3 - 39 yrs. 78 Orange Park Florida Fairfield Inn 0 ) Nov-05 3 - 39 yrs. 83 Panama City Florida Courtyard 0 ) Mar-06 3 - 39 yrs. 84 Pensacola Florida Courtyard 0 ) Aug-05 3 - 39 yrs. 90 Pensacola Florida Fairfield Inn 0 ) Aug-05 3 - 39 yrs. 63 Pensacola Florida Hampton Inn & Suites 0 ) Jul-05 3 - 39 yrs. 85 Tallahassee Florida Hilton Garden Inn 0 ) Mar-05 3 - 39 yrs. 99 Albany Georgia Courtyard 0 ) Jun-05 3 - 39 yrs. 84 Columbus Georgia Residence Inn 0 ) Jun-05 3 - 39 yrs. 78 Savannah Georgia SpringHillSuites 0 ) Sep-05 3 - 39 yrs. 79 Valdosta Georgia Courtyard 0 ) Oct-05 3 - 39 yrs. 84 Mt. Olive New Jersey Residence Inn 0 ) Sep-05 3 - 39 yrs. Somerset New Jersey HomewoodSuites 0 ) Aug-05 3 - 39 yrs. Saratoga Springs New York Hilton Garden Inn 0 ) Sep-05 3 - 39 yrs. Roanoke Rapids North Carolina Hilton Garden Inn 0 62 ) Mar-08 3 - 39 yrs. Hillsboro Oregon Courtyard ) Mar-06 3 - 39 yrs. Hillsboro Oregon Residence Inn 0 ) Mar-06 3 - 39 yrs. Hillsboro Oregon TownePlace Suites 0 ) Dec-05 3 - 39 yrs. Portland Oregon Residence Inn 0 ) Dec-05 3 - 39 yrs. Pittsburgh Pennsylvania Residence Inn 0 ) Sep-05 3 - 39 yrs. Myrtle Beach South Carolina Courtyard 0 ) Jun-04 3 - 39 yrs. Nashville Tennessee HomewoodSuites 0 ) May-05 3 - 39 yrs. Arlington Texas SpringHillSuites 0 ) Jun-05 3 - 39 yrs. Arlington Texas TownePlace Suites 0 ) Jun-05 3 - 39 yrs. 95 Dallas Texas SpringHillSuites 0 ) Dec-05 3 - 39 yrs. Fort Worth Texas HomewoodSuites 0 ) May-05 3 - 39 yrs. Fort Worth Texas Residence Inn ) May-05 3 - 39 yrs. Fort Worth Texas SpringHillSuites 0 ) May-04 3 - 39 yrs. Laredo Texas HomewoodSuites 0 ) Nov-05 3 - 39 yrs. Laredo Texas Residence Inn 0 ) Sep-05 3 - 39 yrs. Las Colinas Texas TownePlace Suites 0 ) Jun-05 3 - 39 yrs. McAllen Texas Hilton Garden Inn 0 ) Jul-05 3 - 39 yrs. Fredericksburg Virginia Hilton Garden Inn 0 ) Dec-05 3 - 39 yrs. Richmond Virginia Corporate Office 0 ) Jun-04 3 - 39 yrs. N/A Kent Washington TownePlace Suites 0 ) Dec-05 3 - 39 yrs. Mukilteo Washington TownePlace Suites 0 ) Dec-05 3 - 39 yrs. Redmond Washington Marriott 0 ) Jul-04 3 - 39 yrs. Renton Washington Hilton Garden Inn 0 ) Nov-05 3 - 39 yrs. Deposits on Construction in Progress 0 0 0 0 $ ) (1) The gross cost basis for Federal Income Tax purposes approximates the basis used in this schedule. 14 Index Investment in real estate at December31, 2012, consisted of the following (in thousands): Land $ Building and Improvements Furniture, Fixtures and Equipment Franchise Fees Less Accumulated Depreciation ) Investment in Real Estate, net $ For additional information about the Company’s properties, refer to Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item3. Legal Proceedings The term the “Apple REIT Companies” means the Company, Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Nine, Inc. and Apple REIT Ten, Inc. On December 13, 2011, the United States District Court for the Eastern District of New York ordered that three putative class actions, Kronberg, et al. v. David Lerner Associates, Inc., et al., Kowalski v. Apple REIT Ten, Inc., et al., and Leff v. Apple REIT Ten, Inc., et al., be consolidated and amended the caption of the consolidated matter to be In re Apple REITs Litigation. The District Court also appointed lead plaintiffs and lead counsel for the consolidated action and ordered lead plaintiffs to file and serve a consolidated complaint by February 17, 2012. The Company was previously named as a party in the Kronberg, et al. v. David Lerner Associates, Inc., et al. putative class action lawsuit, which was filed on June 20, 2011. On February 17, 2012, lead plaintiffs and lead counsel in the In re Apple REITs Litigation, Civil Action No. 1:11-cv-02919-KAM-JO, filed an amended consolidated complaint in the United States District Court for the Eastern District of New York against the Company, Apple Suites Realty Group, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc., Apple Ten Advisors, Inc., Apple Fund Management, LLC, Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Nine, Inc. and Apple REIT Ten, Inc., their directors and certain officers, and David Lerner Associates, Inc. and David Lerner. The consolidated complaint, purportedly brought on behalf of all purchasers of Units in the Company and the other Apple REIT Companies, or those who otherwise acquired these Units that were offered and sold to them by David Lerner Associates, Inc., or its affiliates and on behalf of subclasses of shareholders in New Jersey, New York, Connecticut and Florida, asserts claims under Sections 11, 12 and 15 of the Securities Act of 1933. The consolidated complaint also asserts claims for breach of fiduciary duty, aiding and abetting breach of fiduciary duty, negligence, and unjust enrichment, and claims for violation of the securities laws of Connecticut and Florida. The complaint seeks, among other things, certification of a putative nationwide class and the state subclasses, damages, rescission of share purchases and other costs and expenses. On February 16, 2012, one shareholder of the Company and Apple REIT Seven, Inc., filed a putative class action lawsuit captioned Laurie Brody v. David Lerner Associates, Inc., et al., Case No. 1:12-cv-782-ERK-RER, in the United States District Court for the Eastern District of New York against the Company, Apple REIT Seven, Inc., Glade M. Knight, Apple Suites Realty Group, Inc., David Lerner Associates, Inc., and certain executives of David Lerner Associates, Inc.The complaint, purportedly brought on behalf of all purchasers of Units of the Company and Apple REIT Seven, Inc., or those who otherwise acquired these Units, asserts claims for breach of fiduciary duty and aiding and abetting breach of fiduciary duty, unjust enrichment, negligence, breach of written or implied contract (against the David Lerner Associates, Inc. defendants only), and for violation of New Jersey’s state securities laws.On March 13, 2012, by order of the court, Laurie Brody v. David Lerner Associates, Inc., et al. was consolidated into the In re Apple REITs Litigation. On April 18, 2012, the Company, and the other Apple REIT Companies, served a motion to dismiss the consolidated complaint in the In re Apple REITs Litigation. The Company and the other Apple REIT Companies accompanied their motion to dismiss the consolidated complaint with a memorandum of law in support of their motion to dismiss the consolidated complaint. The briefing period for any motion to dismiss was completed on July 13, 2012. 15 Index The Company believes that any claims against it, its officers and directors and other Apple entities are without merit, and intends to defend against them vigorously. At this time, the Company cannot reasonably predict the outcome of these proceedings or provide a reasonable estimate of the possible loss or range of loss due to these proceedings, if any. On October 22, 2012, the Financial Industry Regulatory Authority (“FINRA”) issued an order against David Lerner Associates, Inc. (“DLA”) and David Lerner, individually, requiring DLA to pay approximately $12 million in restitution to certain investors in Units of Apple REIT Ten, Inc. In addition, David Lerner, individually, was fined $250,000 and suspended for one year from the securities industry, followed by a two year suspension from acting as a principal. The Company relies on DLA for the administration of its Units and does not believe this settlement will affect the administration of its Units. The Company intends to continue to cooperate with regulatory or governmental inquiries. Item4. Mine Safety Disclosures Not Applicable 16 Index PART II Item5. Market For Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities Common Shares There is currently no established public trading market in which the Company’s common shares are traded. As of December31, 2012, there were 91.2 million Units outstanding. Each Unit consists of one common share, no par value, and one Series A preferred share of the Company. As of February 15, 2013, the Units were held by approximately 19,500 beneficial shareholders. On November 29, 2012, the Company entered into a definitive merger agreement (the “Merger Agreement”) to be acquired by BRE Select Hotels Corp (“BRE Select Hotels”), a newly formed affiliate of Blackstone Real Estate Partners VII L.P. (the “Merger”).Under the Merger Agreement, each issued and outstanding Unit and each share of Series B convertible preferred stock of the Company (on an as converted basis), other than any dissenting shares,will be converted into the right to receive consideration with a stated value of $11.10 per Unit consisting of (i) $9.20 in cash, without interest, and (ii) one share of 7% Series A Cumulative Redeemable Preferred Stock of BRE Select Hotels having an initial liquidation preference of $1.90 per share (the “New Preferred Shares”).The New Preferred Shares will include an option for the holder of any New Preferred Shares to redeem all or a portion of such holder’s New Preferred Shares at the liquidation preference, plus any accumulated and unpaid dividends, after 7-1/2 years following the issuance of the New Preferred Shares in connection with the Merger and an initial dividend rate of 7% per share. The New Preferred Shares will also be redeemable by BRE Select Hotels Corp at any time at the liquidation preference, plus any accumulated and unpaid dividends, and will have limited voting rights. The dividend rate on the New Preferred Shares will increase to 11% per share if the New Preferred Shares are not redeemed within five years following the issuance of the New Preferred Shares in connection with the Merger. The initial liquidation preference of $1.90 per share will be subject to downward adjustment should net costs and payments relating to certain legacy litigation and regulatory matters exceed $3.5 million. A shareholder meeting is planned for the second quarter of 2013 to vote on the transaction. The Merger Agreement contains various closing conditions, including shareholder approval. As a result, there can be no assurance that the Merger will close. If the closing conditions are satisfied, it is anticipated that the Merger could close during the second quarter of 2013.Under the Merger Agreement, the Company may terminate the Merger Agreementin certain circumstances. However the Company may be required to pay a fee of $20 million to an affiliate of BRE Select Hotels, plus certain expenses not to exceed $5 million. In certain other circumstances, the Merger Agreement provides for an affiliate of BRE Select Hotels to pay the Company a fee of $35 million upon termination of the Merger Agreement, plus certain expenses not to exceed $5 million. Upon entering into and as a requirement of the Merger Agreement, the Company suspended its Dividend Reinvestment Plan and Unit Redemption Program. Prior to entering into the Merger Agreement, the last price at which an unrelated person purchased the Units from the Company was $11 per Unit through its Dividend Reinvestment Plan. This price was not based on an appraisal or valuation of the Company or its assets. During 2012 and 2011, there were three tender offers made for the Units of the Company by a group of the same bidders. The Units acquired, as reported by the bidders, through the three tender offers were 45,381 Units for $5.50 per Unit in December 2012, 95,711 Units for $6 per Unit in May 2012 and 8,107 Units for $5 per Unit in December 2011, representing in total approximately 0.16% of the Company’s outstanding Units at December 31, 2012. Also during 2012 and 2011, the Company redeemed Units totaling 1.6 million and 2.8 million at $11.00 per Unit. The weighted average price paid for Units through the applicable tender offers and the Company’s Unit Redemption Program was approximately $10.58 and $10.96 in 2012 and 2011, respectively. In February 2013, the bidders made another tender offer at $8.50 per Unit. The offer expires in March 2013. Distribution Policy To maintain its REIT status the Company is required to distribute at least 90% of its ordinary income. In accordance with the Merger Agreement, the Company suspended distributions to shareholders. In the event the Merger does not occur, the Company plans to reinstate its monthly distribution to shareholders. Under the Merger Agreement, the Company is generally prohibited from making distributions to shareholders. However, if necessary, the Company is permitted to make minimum distribution payments to maintain its 17 Index REIT status. Distributions in 2012 totaled $66.1 million and were paid monthly at a rate of $0.066 per common share through November 2012. Distributions in 2011 totaled $71.2 million and were paid monthly at a rate of $0.066 per common share beginning in July 2011 and $0.064 per common share prior to that date.Distributions in 2010 totaled $72.3 million and were paid monthly at a rate of $0.064 per common share beginning in March 2010 and $0.075 per common share prior to that date.The amount and timing of distributions to shareholders are within the discretion of the Company’s Board of Directors. The amount and frequency of future distributions will depend on the Merger, as well as the Company’s results of operations, cash flow from operations, economic conditions, working capital requirements, cash requirements to fund investing and financing activities, capital expenditure requirements, including improvements to and expansions of properties and the acquisition of additional properties, as well as the distribution requirements under federal income tax provisions for qualification as a REIT. The Company’s line of credit loan agreement can potentially limit distributions to 105% of funds from operations. Dividend Reinvestment Plan In February 2006, the Company instituted a Dividend Reinvestment Plan for its shareholders. The plan provides a way to increase shareholder investment in the Company by reinvesting dividends to purchase additional Units of the Company. The uses of the proceeds from this plan may include purchasing Units under the Company’s Unit Redemption Program, enhancing properties, satisfying financing obligations and other expenses, increasing working capital, funding various corporate operations, and acquiring hotels. The Company has registered 20.0 million Units for potential issuance under the plan. Since inception of the plan through December 31, 2012, approximately 18.4 million Units, representing $202.1 million in proceeds to the Company, were issued under the plan. During the years ended December 31, 2012, 2011 and 2010, approximately 1.7 million Units, representing $18.5 million in proceeds to the Company, 2.5 million Units, representing $27.1 million in proceeds to the Company, and 2.8 million Units, representing $30.5 million in proceeds to the Company, were issued under the plan. The Company’s Dividend Reinvestment Plan was suspended upon the execution of the Merger Agreement. As a result, the last offering under the Dividend Reinvestment Plan occurred in November 2012 at $11 per Unit. In the event the Merger does not occur, the Company plans to reinstate the Dividend Reinvestment Plan. Unit Redemption Program In July 2005, the Company instituted a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year. Shareholders may request redemption of Units for a purchase price equal to the lesser of: (1)the purchase price per Unit that the shareholder actually paid for the Unit; or (2)$11.00 per Unit. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program.The Unit Redemption Program was suspended upon the execution of the Merger Agreement. As a result, the last purchase under the Unit Redemption Program was in October 2012. In the event the Merger does not occur, the Company plans to reinstate the Unit Redemption Program. As noted below, since July 2011, the total redemption requests have exceeded the authorized amount of redemptions and the Board of Directors has and will continue to limit the amount of redemptions as it deems prudent. Since inception of the program through December 31, 2012, the Company has redeemed approximately 18.3million Units representing $200.5 million. During the year ended December 31, 2012, the Company redeemed approximately 1.6 million Units in the amount of $18.0 million.As contemplated in the program, beginning with the July 2011 redemption, the Company redeemed Units on a pro-rata basis with approximately 17%, 7%, 4%, 4%, 3%, and 3% of the amounts requested redeemed in the third and fourth quarters of 2011 and the first, second, third, and fourth quarters of 2012, respectively, leaving approximately 12.4 million Units requested but not redeemed as of the last scheduled redemption date in the fourth quarter of 2012 (October 2012). Prior to July 2011, the Company had redeemed 100% of redemption requests.The Company has a number of cash sources including cash from operations, dividend reinvestment plan proceeds, borrowings under its credit facility and asset sales from which it can make redemptions. See the Company’s complete consolidated statements of cash flows for the years ended December 31, 2012, 2011 and 2010 in the Company’s audited financial statements in Item 8 of this Form 10-K for further description of the sources and uses of the Company’s cash flows. The following is a summary of Unit redemptions during 2011 and 2012: 18 Index Redemption Date Requested Unit Redemptions Units Redeemed Redemption Requests not Redeemed January 2011 0 April 2011 0 July 2011 October 2011 January 2012 April 2012 July 2012 October 2012 The following is a summary of redemptions during the fourth quarter of 2012 (no redemptions occurred in November and December 2012): Issuer Purchases of Equity Securities (a) (b) (c) (d) Period TotalNumber of Units Purchased AveragePricePaid per Unit TotalNumberof UnitsPurchasedas PartofPublicly AnnouncedPlans or Programs MaximumNumber of Units that May Yet Be Purchased Under the Plans or Programs October 2012 $ (1 ) The maximum number of Units that may be redeemed in any 12 month period is limited to up to five percent (5.0%)of the weighted average number of Units outstanding from the beginning of the 12 month period, subject to the Company’s right to change the number of Units to be redeemed. Series A Preferred Shares The Series A preferred shares have no voting rights and no conversion rights. In addition, the Series A preferred shares are not separately tradable from the common shares to which they relate. The Series A preferred shares do not have any distribution rights except a priority distribution upon the sale of the Company’s assets. The priority distribution (“Priority Distribution”) is equal to $11.00 per Series A preferred share, and will be paid before any distribution will be made to the holders of any other shares. Upon the Priority Distribution, the Series A preferred shares will have no other distribution rights. Series B Convertible Preferred Shares In January 2004, the Company issued 240,000 Series B convertible preferred shares to Glade M. Knight, the Company’s Chairman and Chief Executive Officer. There are no dividends payable on the Series B convertible preferred shares. Holders of more than two-thirds of the Series B convertible preferred shares must approve any proposed amendment to the Articles of Incorporation that would adversely affect the Series B convertible preferred shares. Upon liquidation, each holder of the Series B convertible preferred shares is entitled to a priority liquidation payment. However, the priority liquidation payment of the holder of the Series B convertible preferred shares is junior to the holders of the Series A preferred shares’ distribution rights. The holder of a Series B convertible preferred share is entitled to a liquidation payment of $11 per number of common shares into which each Series B convertible preferred share would convert. In the event that the liquidation of the Company’s assets results in proceeds that exceed the distribution rights of the Series A preferred shares and the Series B convertible preferred shares, the remaining proceeds will be distributed between the common shares and the Series B convertible preferred shares, on an as converted basis. The Series B convertible preferred shares are convertible into common shares of the Company upon and for 180 days following the occurrence of any of the following events: (1)substantially all of the Company’s assets, stock or business is sold or transferred through exchange, merger, consolidation, lease, share exchange or otherwise, other than a sale of assets in liquidation, dissolution or winding up of the Company’s business; or (2)the termination or expiration without renewal of the advisory agreement with Apple Six Advisors, Inc., 19 Index or if the Company ceases to use Apple Six Realty Group, Inc. to provide property acquisition and disposition services; or (3)the Company’s common shares are listed on any securities exchange or quotation system or in any established market. Preferred Shares The Company’s articles of incorporation authorize issuance of up to 15million additional preferred shares. No preferred shares other than the Series A preferred shares and the Series B convertible preferred shares (discussed above) have been issued. The Company believes that the authorization to issue additional preferred shares benefits the Company and its shareholders by permitting flexibility in financing additional growth, giving the Company additional financing options in corporate planning and in responding to developments in business, including financing of additional acquisitions and other general corporate purposes. Having authorized preferred shares available for issuance in the future gives the Company the ability to respond to future developments and allows preferred shares to be issued without the expense and delay of a special shareholders’ meeting. At present, the Company has no specific financing or acquisition plans involving the issuance of additional preferred shares and the Company does not propose to fix the characteristics of any series of preferred shares in anticipation of issuing preferred shares other than the Series A preferred shares and Series B convertible preferred shares discussed above. The Company cannot now predict whether or to what extent, if any, additional preferred shares will be used or if so used what the characteristics of a particular series may be. The voting rights and rights to distributions of the holders of common shares will be subject to the prior rights of the holders of any subsequently-issued preferred shares. Unless otherwise required by applicable law or regulation, the preferred shares would be issuable without further authorization by holders of the common shares and on such terms and for such consideration as may be determined by the Board of Directors. The preferred shares could be issued in one or more series having varying voting rights, redemption and conversion features, distribution (including liquidating distribution) rights and preferences, and other rights, including rights of approval of specified transactions. A series of preferred shares could be given rights that are superior to rights of holders of common shares and a series having preferential distribution rights could limit common share distributions and reduce the amount holders of common shares would otherwise receive on dissolution. Non-Employee Directors Stock Option Plan and Incentive Plan The Company’s Board of Directors has adopted and the Company’s shareholders have approved a Non-Employee Directors Stock Option Plan and an Incentive Plan. The options issued under each plan convert upon exercise to Units. Each Unit consists of one common share and one Series A preferred share of the Company. As of December31, 2012, options to purchase 580,116 Units were outstanding with a weighted average exercise price of $11 per Unit under the Directors Plan. No options have been issued under the Incentive Plan. The following is a summary of securities issued under the plans as of December31, 2012: Plan Category Numberofsecuritiestobe issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstandingoptions, warrants and rights Numberofsecurities remainingavailablefor future issuance under equity compensation plans Equity Compensation plans approved by security holders Non-Employee Directors Stock Option Plan $ Incentive Plan — $
